 Case 8:20-cv-00618-VMC-SPF Document 6 Filed 04/20/20 Page 1 of 2 PageID 21



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

EVELYN AIMEE DE JESUS,

               Plaintiff,

v.                                                    Case No. 8:20-cv-618-T-33SPF

UNITEDLEX PROFESSIONAL
SERVICES, LLC; UNITEDLEX
CORPORATION, INSURANCE
AGENCY ABC, INC., and
CLIENT XYZ,

               Defendants.
                                            /

                                            ORDER

       This matter comes before the Court upon Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs (Doc. 2), which the Court construes as a motion to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915, and Plaintiff’s Motion Requesting

Permission to File Under Seal her motion to proceed in forma pauperis (Doc. 3). Upon review,

the Court finds that the motion to proceed in forma pauperis is due to be granted and the motion

to seal is due to be denied.

       Regarding the motion to seal, the Court notes that the motion to proceed in forma

pauperis was filed in the open docket. Moreover, Plaintiff has failed to show good cause to

seal her motion to proceed in forma pauperis. See Romero v. Drummond Co., Inc., 480 F.3d1234,

1246 (11th Cir. 2007) (a party can overcome common law right of access by a showing of

good cause).    Although Plaintiff contends that the motion includes personal financial

information and circumstances, the motion does not contain any tax identification number
    Case 8:20-cv-00618-VMC-SPF Document 6 Filed 04/20/20 Page 2 of 2 PageID 22



or financial account numbers, and “[f]inancial affidavits in support of IFP motions are

routinely filed in the open court docket.”         Mendez v. Jarden Corp., No. 10-80966-CIV-

DIMITROULEAS, 2011 WL 13227825, at *1 (S.D. Fla. Feb. 25, 2011) (denying motion to

seal IFP motion and supporting financial affidavit). “[M]otions to proceed in forma pauperis

are routinely filed and entered into the public record” in district courts and “[s]uch documents

are rarely, if ever sealed.” Hesed El v. Poff, No. CV 118-079, 2018 WL 4688720, at *2 (S.D.

Ga. Sept. 28, 2018).

         Upon consideration, it is hereby ORDERED:

         1.    Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is GRANTED.

         2.    Plaintiff is DIRECTED to complete and return the “Summons in a Civil

Action” AO 440 forms and the “Process Receipt and Return” USM-285 forms 1 to the Clerk

within twenty-one (21) days, whereupon the United States Marshal is DIRECTED to serve

the summonses on the Defendants.

         3.    Plaintiff’s Motion Requesting Permission to File Under Seal her motion to

proceed in forma pauperis (Doc. 3) is DENIED.

         ORDERED in Tampa, Florida, on April 20, 2020.




1
    These forms are available for download on this Court’s website at
http://www.flmd.uscourts.gov under the “Forms” link on the top left of the homepage. If
Plaintiff does not have access to the Internet, Plaintiff may obtain these forms by contacting
the Clerk’s Office at 813-301-5400.
                                               2
